 



Exhibit 10.29
AMENDED AND RESTATED
SECURITIES PURCHASE AGREEMENT
          This Securities Purchase Agreement (this “Agreement”) is made as of
September 28, 2005, by and among the purchaser listed on Schedule A attached
hereto (the “Purchaser”) and Specialty Underwriters’ Alliance, Inc., a Delaware
corporation (the “Company”).
          WHEREAS, the Company desires to sell to Purchaser shares of the
Company’s Class B Common Stock, par value $.01 per share (the “Shares”),
          NOW THEREFORE, in consideration of the foregoing recitals and the
mutual covenants and agreements set forth herein, the parties hereto, intending
to be legally bound hereby, agree as follows:
1. Sale and Purchase of Securities; Closing.
     (a) Authorization. The Company has authorized the issuance and sale of the
Shares, having the rights, preferences, privileges and restrictions set forth in
the Company’s Amended and Restated Certificate of Incorporation, a copy of which
is attached hereto as Schedule B (the “Certificate of Incorporation”).
     (b) Sale and Purchase. Subject to the terms, conditions, representations,
warranties, covenants and agreements contained in this Agreement, the Purchaser
agrees to purchase from the Company, and the Company agrees to sell, assign,
transfer and deliver to the Purchaser, from time to time, as set forth herein,
the applicable number of Shares for the consideration specified in Section 1(c).
     (c) Purchase Price. The Purchaser agrees to pay to the Company an aggregate
purchase price of $1,000,000 (the “Purchase Price”) to purchase Shares in
installments, as provided for on Schedule C attached hereto (the “Installment
Schedule,” and each date individually, an “Installment Date”). The number of
Shares that Purchaser will receive in consideration for such payments will be
determined by dividing (i) the applicable portion of the purchase price due on
each Installment Date (each individually, a “Payment”) (ii) the Closing Price of
the Company’s Common Stock on the date of actual payment (with fractional Shares
rounded up to the next whole Share). If Purchaser fails to make full payment on
any Installment Date, the number of Shares that Purchaser shall be entitled to
receive, with respect to such Installment Date, will be equal to the Payment
divided by the Closing Price of the Common Stock on the date of actual payment,
or if such day is not a Trading Day, the Trading Day first preceding the date of
actual payment. Each Payment shall be made by wire transfer in immediately
available funds to an account designated by the Company.
     (d) Delivery. With respect to each installment, the Company shall deliver,
or cause to be delivered, the applicable number of Shares to the Purchaser as
promptly as practical after full payment was made.

 



--------------------------------------------------------------------------------



 



2. Representations and Warranties of the Purchaser.
     The Purchaser hereby represents and warrants to the Company as follows:
     (a) The Purchaser is purchasing the Shares for its own account, for
investment purposes only, and not with a view to, or in connection with, any
resale or other distribution of the Shares.
     (b) The Purchaser has such knowledge and experience in financial and
business matters that the Purchaser is capable of evaluating the merits and
risks of its investment in the Company and of protecting its own interests in
connection therewith. The Purchaser is an “accredited investor” within the
meaning of Rule 501(a) promulgated under the Securities Act.
     (c) The Purchaser has had the opportunity to review all documents and
information that the Purchaser has requested concerning its investment in the
Company. The Purchaser has had the opportunity to ask questions of the Company’s
management, which questions were answered to its satisfaction.
     (d) The Purchaser acknowledges that an investment in the Company involves
substantial risks. The Purchaser is able to bear the economic risk of its
investment for an indefinite period of time.
     (e) The Purchaser has not paid or given any commission or other
remuneration in connection with the purchase of the Shares. The Purchaser has
not received any public media advertisements and has not been solicited by any
form of mass mailing solicitation.
     (f) This Agreement has been duly executed and delivered by the Purchaser
and has been duly authorized by the Purchaser by all necessary action. This
Agreement is a valid and binding obligation of the Purchaser, enforceable in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting creditors’
rights generally or by the principles governing the availability of equitable
remedies.
     (g) Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will violate or result in
any violation of, or be in conflict with or constitute a default under, or
require the consent of any person under any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to the
Purchaser, except such that are obtained or waived. No consent, approval, order
or authorization of, or registration, declaration or filing with, any
governmental authority is required on the part of the Purchaser in connection
with the execution and delivery of this Agreement or the performance by the
Purchaser of its obligations hereunder.
3. Representations and Warranties of the Company.
     The Company hereby represents and warrants to the Purchaser as follows:

2



--------------------------------------------------------------------------------



 



     (a) The Company is a corporation duly organized, validly existing and in
good standing under the laws of the state of Delaware.
     (b) The Company has full corporate power and authority to execute and
deliver this Agreement and to sell, transfer, assign and deliver the Shares to
the Purchaser.
     (c) This Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company, enforceable in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting creditors’
rights generally or by the principles governing the availability of equitable
remedies.
     (d) On the date hereof, the Company has full record and beneficial
ownership of, and good, valid and marketable title to, the Shares, free and
clear of all liens, encumbrances, security interests, rights, claims or equities
of any nature whatsoever (including, without limitation, any voting rights
granted to any third party with respect to the Shares). All of the Shares, when
delivered in accordance with the terms of this Agreement, will be validly issued
and outstanding, fully paid and nonassessable.
     (e) Neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby will violate or result in
any violation of, or be in conflict with or constitute a default under, or
require the consent of any person under any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to the
Company, except such that are obtained or waived. No consent, approval, order or
authorization of, or registration, declaration or filing with, any governmental
authority is required on the part of the Company in connection with the
execution and delivery of this Agreement or the performance by the Company of
its obligations hereunder.
     (f) The Company has delivered to the Purchaser true, correct and complete
copies of the Company’s Certificate of Incorporation and By-laws of the Company,
reflecting all amendments thereto. Such Certificate of Incorporation and By-laws
have not been amended, modified or waived since the date thereof.
4. Terms of the Class B Common Stock.
     (a) Voting Rights; Redemption Rights. Holders of Class B Stock are not
entitled to any voting rights in the Company. Holders of Class B Stock have no
redemption or preemptive rights, except as provided herein.
     (b) Dividends; Liquidation and Distribution. Subject to the terms of any
outstanding series of preferred stock of the Company, holders of Class B Stock
are entitled to dividends in amounts and at times as may be declared by the
board of directors of the Company out of funds legally available, in the same
proportion as holders of the Company’s common stock, par value $.01 per share
(the “Common Stock”). Upon liquidation or distribution, holders of Class B Stock
will be entitled to share ratably, pari passu with the holders of the Common
Stock, in all net assets available for distribution to stockholders, after
payment of any liquidation preferences to holders of preferred stock of the
Company.

3



--------------------------------------------------------------------------------



 



     (c) Exchange Right. (i) At any time and from time to time after the fifth
anniversary of the date of that certain Partner Agent Program Agreement between
the Company and the Purchaser (the “Partner Agent Agreement”), provided that the
Partner Agent Agreement is still in effect and has not been terminated by either
party thereto, the Purchaser shall have the right, but not the obligation, to
exchange its shares of Class B Stock for an equal number of shares of Common
Stock (subject to equitable adjustment in the event of any stock dividend, stock
split, combination, reorganization, recapitalization, reclassification or other
similar event involving a change in such security); provided, further, that
after the fifth anniversary of the date of the Partner Agent Agreement and for
so long as the Partner Agent Agreement is in effect, including any day or days
on which the Purchaser exercises such exchange right, the Purchaser must retain
legal and beneficial ownership for its own benefit of such number of shares of
Class B Stock as could be exchanged for the same number of shares of Common
Stock with a value on such date of $500,000, as determined pursuant to
Section 4(g).
          (ii) Upon the Purchaser’s exercise of the exchange right, the
Purchaser shall surrender the certificate or certificates for the shares of
Class B Stock to be so exchanged, accompanied by written notice of exchange duly
executed, to the Company at any time during regular business hours at the office
of the Company. If so required by the Company, the shares of Class B Stock so
exchanged shall be accompanied by a written instrument or instruments of
transfer in form satisfactory to the Company, duly executed by the Purchaser.
     (d) Issuance of Shares on Exchange. (i) As promptly as practicable after
the surrender, as provided herein, of any shares of Class B Stock for exchange,
the Company shall deliver to the Purchaser certificates representing the number
of fully paid and nonassessable shares of Common Stock into which such shares of
Class B Stock have been exchanged in accordance with the provisions of
Section 4(c)(i). Such exchange shall be deemed to have been made as of the close
of business on the date that such shares of Class B Stock shall have been
surrendered for exchange by delivery thereof with a written notice of exchange
duly executed, so that the rights of the Purchaser as a holder of the shares of
Class B Stock so exchanged shall cease at such time and, subject to the
following provisions of this section, the Purchaser shall be treated for all
purposes as having become the record holder of such shares of Common Stock at
such time; provided, however, that no such surrender on any date when the stock
transfer books of the Company shall be closed shall be effective to constitute
the Purchaser as the record holder of such shares of Common Stock on such date,
but such surrender shall be effective to constitute the Purchaser as the record
holder thereof for all purposes at the close of business on the next succeeding
day on which such stock transfer books are open. The Company shall issue and
deliver to the Purchaser, at the expense of the Company, a new certificate
covering the number of shares of Class B Stock representing the unexchanged
portion of the certificate so surrendered, which new certificate shall entitle
in all respects the Purchaser to the rights of the Class B Stock represented
thereby to the same extent as if the certificate theretofore covering such
unexchanged shares had not been surrendered for exchange.
          (ii) All shares of Class B Stock that shall have been surrendered for
exchange as provided herein shall no longer be deemed to be outstanding and all
rights with respect to such shares shall immediately cease and terminate on the
surrender date, except only the right of the Purchaser to receive shares of
Common Stock in exchange therefor, and such shares shall not

4



--------------------------------------------------------------------------------



 



thereafter be transferred on the books of the Company or be deemed to be
outstanding for any purpose whatsoever.
     (e) Repurchase Right. (i) (A) At any time prior to the fifth anniversary of
the execution of the Partner Agent Agreement, if the Partner Agent Agreement is
terminated by either the Company or the Purchaser, for any reason, the Company
shall have the right, but not the obligation, to repurchase the Shares currently
held by the Purchaser for a price per Share equal to the lesser of (1) the
purchase price per Share as provided herein or (2) the Current Market Price (as
defined herein) of the Common Stock; and (B) at any time on or after the fifth
anniversary of the execution of the Partner Agent Agreement, if the Partner
Agent Agreement is terminated by either the Company or the Purchaser, for any
reason, the Company shall have the right, but not the obligation, to repurchase
the Shares currently held by the Purchaser for a price per Share equal to the
Current Market Price of the Common Stock. Such right of the Company may be
exercised by providing a notice of repurchase (the “Repurchase Notice”) to the
Purchaser not less than five business days prior to the date repurchase is to be
made pursuant to this Section 4(e), specifying the date of such repurchase (the
“Repurchase Date”) and the number of shares of Class B Stock to be repurchased.
The Repurchase Notice having been so given by the Company, the aggregate
repurchase price for the shares of Class B Stock to be so repurchased shall
become due and payable on the Repurchase Date.
          (ii) For purposes of this Agreement:
               (A) “Current Market Price” per share of a security at any date
herein shall mean the average daily Closing Price (as defined herein) of such
security for the 20 consecutive Trading Days (as defined herein) preceding such
date (subject to equitable adjustment in the event of any stock dividend, stock
split, combination, reorganization, recapitalization, reclassification or other
similar event involving a change in such security); provided, however, that in
the case of the Common Stock, where no public market exists for the Common Stock
at the time of exchange, the Current Market Price per share of the Common Stock
shall be as determined by an independent investment banking firm experienced in
the valuation of securities of property and casualty insurance companies and
selected by the Company (at the Company’s expense); provided that, after receipt
of the determination by such firm, the Purchaser shall have the right to select
(at the expense of the Purchaser) a second such investment banking firm to make
such determination, in which case the Current Market Price shall be the average
of the two determinations; and provided further that such determination need not
be made more frequently than once every six months and any determination shall
be superceded by a good faith determination by the Company’s board of directors
that shall be required if a material event reasonably likely to affect the value
of the Common Stock (such as a placement of equity securities) should occur
after the next preceding determination, whether by an investment banking firm or
firms, or by the Company’s board of directors.
               (B) “Closing Price” shall mean, with respect to any Trading Day:
(1) if the Common Stock is listed or admitted to trading on a national
securities exchange, the last reported sale price of the Common Stock, regular
way, or in case no sale takes place on such day, the average of the reported
closing bid and asked prices of the Common Stock, regular way, in either case as
reported on such exchange; or (2) if the Common Stock is not listed or admitted

5



--------------------------------------------------------------------------------



 



to trading on any national securities exchange, but is listed on the Nasdaq
National Market, the closing sale price of the Common Stock on such day, or in
case no sale is publicly reported for such day, the average of the
representative closing bid and asked quotations for the Common Stock, as
reported on Nasdaq; or (3) if the Common Stock is not listed or admitted to
trading on the Nasdaq National Market, the average of the bid and asked prices
for the Common Stock as furnished for such day by Nasdaq, or, if not furnished
by Nasdaq, by any New York Stock Exchange, Inc. member firm regularly making a
market in the Common Stock and selected for such purpose by the Company’s board
of directors.
               (C) “Trading Day” shall mean, in the case of any security, any
day on which trading takes place (1) if such security is then listed or admitted
to trading on a national securities exchange, on the principal national
securities exchange on which such security is then listed or admitted to
trading, (2) if such security is then listed or admitted to trading on the
Nasdaq National Market, on the Nasdaq National Market, or (3) otherwise, in the
over-the-counter market.
          (iii) On or prior to the Repurchase Date, the Purchaser shall
surrender such shares of Class B Stock to the Company in the manner and at the
place designated by the Company. From and after the Repurchase Date, unless
there shall have been a default in the payment of the repurchase price, all
rights of the Purchaser with respect to the Shares shall cease, and such Shares
shall not thereafter be transferred on the books of the Company or be deemed to
be outstanding for any purpose whatsoever.
     (f) Provisions in Case of a Change of Control. In case of any “Change of
Control”; that is: (i) any sale, lease, exchange or other transfer of all or
substantially all of the property and assets of the Company to a non-affiliated
third party; (ii) any merger or consolidation with a non-affiliated third party
to which the Company is a party and as a result of which the holders of the
voting securities of the Company immediately prior thereto own less than a
majority of the outstanding voting securities of the surviving entity
immediately following such transaction; or (iii) any Person or group of Persons
(as such term is used in Section 13(d) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) shall beneficially own (as defined in
Rule 13d-3 under the Exchange Act) securities of the Company representing 50% or
more of the combined voting power of the voting securities of the Company then
outstanding, then the Purchaser shall thereafter have the right to convert its
shares of the Class B Stock into the kind and amount of securities, cash and
other property receivable upon such reorganization, reclassification,
consolidation, merger or disposition by the Purchaser of the number of shares of
Common Stock that the Purchaser would have received had it converted its shares
of Class B Stock immediately prior to such reorganization, reclassification,
consolidation, merger or disposition pursuant to Section 4(c)(i). For purposes
of this section, “voting securities” shall mean securities, the holders of which
are ordinarily, in the absence of contingencies, entitled to elect the corporate
directors (or Persons performing similar functions). The foregoing provisions of
this section shall similarly apply to successive reorganizations,
reclassifications, consolidations, mergers or dispositions.
     (g) Purchase obligation. Following the five-year anniversary of the date of
this Agreement, on each six-month anniversary thereafter, the Company shall
determine the

6



--------------------------------------------------------------------------------



 



aggregate value of the shares of Class B Stock held by the Purchaser. The value
of each share of Class B Stock shall equal the fair market value of one share of
the Common Stock on such date, to be calculated as follows: (i) if the Common
Stock is listed or admitted to trading on a national securities exchange, the
last reported sale price of the Common Stock, regular way, on such day or in
case no sale takes place on such day, the average of the reported closing bid
and asked prices of the Common Stock, regular way, on such day, in either case
as reported on such exchange; or (ii) if the Common Stock is not listed or
admitted to trading on any national securities exchange, but is listed on the
Nasdaq National Market, the closing sale price of the Common Stock on such day,
or in case no sale is publicly reported for such day, the average of the
representative closing bid and asked quotations for the Common Stock, as
reported on Nasdaq; or (iii) if the Common Stock is not listed or admitted to
trading on the Nasdaq National Market, the average of the bid and asked prices
for the Common Stock as furnished for such day by Nasdaq, or, if not furnished
by Nasdaq, by any New York Stock Exchange, Inc. member firm regularly making a
market in the Common Stock and selected for such purpose by the Company’s board
of directors; or (iv) if no public market exists for the Common Stock, as
determined in good faith by the Company’s board of directors. If the aggregate
value of the Class B Stock held by the Purchaser is determined to be less than
$500,000, then the Purchaser shall purchase from the Company such number of
shares of Class B Stock as would equal the difference between the value of the
Class B Stock as determined herein and $500,000. The purchase price of such
shares of Class B Stock would be payable to the Company by wire transfer in
immediately available funds to an account designated by the Company no later
than one business day after the determination of the value as provided herein.
If such six-month anniversary falls on any day that is not a business day, then
the determination of the value of the Class B Stock shall be made on the next
immediately following business day.
5. Taxes on Exchange. The Company will pay any and all stamp or similar taxes
that may be payable in respect of the issuance and delivery of shares of Common
Stock upon exchange of shares of Class B Stock pursuant to Section 4(c)(i).
6. No Registration under Federal or State Securities Laws. (a) The Purchaser
acknowledges that the Shares have not been registered under the Securities Act
or the securities laws of any state by reason of a specific exemption or
exemptions from registration under the Securities Act and applicable state
securities laws, and that the Company’s reliance on such exemptions is
predicated on the accuracy and completeness of the Purchaser’s representations,
warranties, acknowledgements and agreements contained herein. Accordingly, the
Shares may not be offered, sold, transferred, pledged or otherwise disposed of
by the Purchaser without an effective registration statement under the
Securities Act and any applicable state securities laws or an opinion of counsel
acceptable to the Company that the proposed transaction will be exempt from
registration. The Purchaser acknowledges that the Company is not required to
register the Shares under the Securities Act or any applicable state securities
laws or to make any exemption from registration available. The Purchaser
understands that the Shares, and any shares of Common Stock issued in exchange
for Shares, will bear legends substantially to the effect of the following:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES

7



--------------------------------------------------------------------------------



 



ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE. THE
SHARES MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT AND UNDER ANY
APPLICABLE STATE SECURITIES LAWS, RECEIPT OF A NO-ACTION LETTER ISSUED BY THE
SECURITIES AND EXCHANGE COMMISSION (TOGETHER WITH EITHER REGISTRATION OR AN
EXEMPTION UNDER APPLICABLE STATE SECURITIES LAWS) OR AN OPINION OF COUNSEL
ACCEPTABLE TO THE COMPANY THAT THE PROPOSED TRANSACTION WILL BE EXEMPT FROM
REGISTRATION UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS.”
and that the Company will place a stop order against the transfer of the
certificates representing the Shares and refuse to effect any transfers thereof
in the absence of satisfying the conditions contained in the foregoing legend.
     (b) The Purchaser acknowledges that no public market now exists for any of
the securities issued by the Company and there is no assurance that a public
market will ever exist for the Common Stock.
7. Transfers. The Purchaser shall not sell, assign, transfer, pledge,
hypothecate, mortgage or dispose of, by gift or otherwise, or in any way
encumber, any shares of Class B Stock owned by the Purchaser, except for
exchanges and repurchases in compliance with Section 4.
8. No Preemptive Rights. The Purchaser shall have no preemptive or preferential
right of subscription to any shares of stock of the Company, or to options,
warrants or other interests therein or therefor, or to any obligations
convertible or exchangeable into stock of the Company (except as provided
herein), issued or sold, or any right of subscription to any security thereof
other than such, if any, as the Company’s board of directors, in its discretion,
may determine from time to time and at such price or prices as the Company’s
board of directors may fix from time to time.
9. Miscellaneous.
     (a) Payment of Expenses. Each party shall pay its own expenses incurred in
connection with this Agreement.
     (b) Entire Agreement; Amendments. This Agreement constitutes the entire
agreement of the parties with respect to the transactions contemplated hereby
and may not be modified, amended, altered or supplemented except upon the
execution and delivery of a written agreement executed by the party or parties
sought to be affected.
     (c) Binding Effect. This Agreement shall be binding upon, inure to the
benefit of and be enforceable by, the Company and the Purchaser, and the
Company’s or the Purchaser’s

8



--------------------------------------------------------------------------------



 



respective heirs, beneficiaries, executors, successors, representatives and
assigns, as the case may be.
     (d) Further Assurances. From time to time, at the other party’s request and
without further consideration, each party hereto shall execute and deliver such
additional documents and take all such further lawful action as may be necessary
or desirable to consummate and make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.
     (e) Notices. All notices, claims, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given at the time when hand delivered, when received if sent by facsimile
or by same day or overnight recognized commercial courier service, or three days
after being mailed (registered or certified mail, postage prepaid, return
receipt requested) as follows:
If to the Purchaser:
ÆON Insurance Group, Inc.
18525 Sutter Blvd., Suite 140
Morgan Hill, CA 95037
Facsimile: 408-779-7399
Attention: Lee Wendleton, President
If to the Company:
Specialty Underwriters’ Alliance, Inc.
222 South Riverside Plaza
Chicago, Illinois 60606
Facsimile: 312-277-1800
Attention: Scott W. Goodreau
with a copy to:
Stroock & Stroock & Lavan LLP
180 Maiden Lane
New York, New York 10038
Facsimile: 212-806-6006
Attention: William W. Rosenblatt, Esq.
or to such other address as the person to whom notice is to be given may have
previously furnished to the other party in writing in the manner set forth above
(provided that notice of any change of address shall be effective only upon
receipt thereof).
     (f) Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable

9



--------------------------------------------------------------------------------



 



law; however, if any provision or portion of any provision of this Agreement is
held to be invalid, illegal or unenforceable in any respect under any applicable
law or rule in any jurisdiction, such invalidity, illegality or unenforceability
will not affect any other provision or portion of any provision in such
jurisdiction, and this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision or
portion of any provision had never been contained herein.
     (g) Remedies Cumulative. All rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity
shall be cumulative and not alternative, and the exercise of any thereof by any
party shall not preclude the simultaneous or later exercise of any other such
right, power or remedy by such party. All representations, warranties, covenants
and agreements contained herein shall survive the execution and delivery of this
Agreement, the closing and any investigation made by any party hereto.
     (h) No Waiver. The failure of any party hereto to exercise any right, power
or remedy provided under this Agreement or otherwise available in respect hereof
at law or in equity, or to insist upon compliance by any other party hereto with
its obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof, shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.
     (i) No Third Party Beneficiaries. This Agreement is not intended to be for
the benefit of, and shall not be enforceable by, any person or entity who or
which is not a party hereto.
     (j) Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed to be an original, but all of which
together will constitute one and the same instrument.
     (k) Governing Law. This Agreement will be governed as to formation,
performance, interpretation and enforcement by the laws of the state of New
York, without regard to principles of conflicts of law to the extent that the
application of the laws of another jurisdiction would be required thereby.
     (l) Arbitration. (i) Any dispute arising out of the interpretation,
performance or breach of this Agreement, including the formation or validity
thereof, shall be submitted for decision to a panel of three arbitrators. Notice
requesting arbitration shall be in writing and sent certified or registered
mail, return receipt requested. One arbitrator shall be chosen by each of the
Company and the Purchaser and the two arbitrators shall, before instituting the
hearing, choose an impartial third arbitrator who shall preside at the hearing.
If either party fails to appoint its arbitrator within thirty (30) days after
being requested to do so by the other party, the latter, after ten (10) days’
notice by certified or registered mail of its intention to do so, shall request
the American Arbitration Association (“AAA”) to appoint the second arbitrator.
If the two arbitrators are unable to agree upon the third arbitrator within
thirty (30) days of their appointment, the arbitrators shall request the AAA to
select the third arbitrator.

10



--------------------------------------------------------------------------------



 



          (ii) Within thirty (30) days after notice of appointment of all
arbitrators, the panel shall meet and determine timely periods for briefs,
discovery procedures and schedules for hearings. The panel shall be relieved of
all judicial formality and shall not be bound by the strict rules of procedure
and evidence. Unless the panel agrees otherwise, arbitration shall take place in
New York, New York, and the panel shall apply the law of the state of New York.
The decision of any two arbitrators when rendered in writing shall be final and
binding. The panel is empowered to grant interim relief as it may deem
appropriate. In no event shall the panel award punitive or exemplary damages.
The panel shall make its decision considering the custom and practice of the
applicable insurance business within forty-five (45) days following the
termination of the hearings. Either party may apply to a United States District
Court or to a State Court of competent jurisdiction for an order confirming the
arbitration award; a judgment of such court shall thereupon be entered on the
award. If such an order is issued, the attorneys’ fees of the party so applying
and court costs will be paid by the party against whom confirmation is sought.
          (iii) The parties hereto shall share the expense of the arbitrators
equally. The remaining costs of the arbitration shall be allocated by the panel.
The panel may, at its discretion, award such further costs, interest and
expenses as it considers appropriate, including but not limited to attorneys’
fees, to the extent not prohibited by law.
          (iv) Any arbitration proceeding under this Agreement will not be
consolidated or joined with any arbitration proceeding under any other
agreement, or involving any other property or premises, and will not proceed as
a class action.
     (m) Jurisdiction. Subject to the provisions of Section 10(l), the Company
and the Purchaser each (i) hereby irrevocably submits to the jurisdiction of the
state and federal courts located in the city and state of New York for the
purpose of any suit, action or other proceeding arising out of or based upon
this Agreement or the transactions contemplated hereby and (ii) hereby waives to
the extent not prohibited by applicable law, and agrees not to assert, by way of
motion, as a defense or otherwise, in any such proceeding, any claim that it is
not subject personally to the jurisdiction of the above-named courts, that its
property is exempt or immune from attachment or execution, that any such
proceedings brought in one of the above-named courts is improper, or that this
Agreement, or the transactions contemplated hereby, may not be enforced in or by
such court. Nothing contained in this section shall affect the right of the
Company or the Purchaser to serve process in any other manner permitted by law
or commence legal proceedings or otherwise proceed against the Company or the
Purchaser in any other jurisdiction. In the event the Company or the Purchaser
should commence or maintain any action arising out of or related to this
Agreement in a forum other than the state and federal courts located in the city
and state of New York, the Purchaser or the Company, as the case may be, shall
be entitled to request the dismissal of such action, and the Company or the
Purchaser, as the case may be, stipulate that such action shall be dismissed.
     (n) Descriptive Headings. The descriptive headings used herein are inserted
for convenience of reference only and are not intended to be part of or to
affect the meaning or interpretation of this Agreement.

11



--------------------------------------------------------------------------------



 



     (o) Gender and Number. Any words used in the masculine, feminine or neuter
shall read and be construed in the masculine, feminine or neuter where they
would so apply. Words in the singular shall be read and construed as though used
in the plural in all cases where they would so apply.
[Remainder of Page Intentionally Left Blank]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
the Purchaser and the Company as of the day and year first above written.

            THE COMPANY:


SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
      By:   /s/ William S. Loder         Name:   William S. Loder       
Title:   Chief Underwriting Officer        THE PURCHASER:


ÆON INSURANCE GROUP, INC.
      By:   /s/ Lee Wendleton         Name:   Lee Wendleton        Title:  
President     

13



--------------------------------------------------------------------------------



 



Schedule A
PURCHASER:
ÆON Insurance Group, Inc.
18525 Sutter Blvd., Suite 140
Morgan Hill, CA 95037
Facsimile: 408-779-7399
Attention: Lee Wendleton, President

 



--------------------------------------------------------------------------------



 



Schedule B
AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION OF
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.

15



--------------------------------------------------------------------------------



 



Schedule C
INSTALLMENT SCHEDULE
$50,000 due and payable at the closing of a Qualified Equity Offering (as
defined herein), $50,000 due and payable 180 days after the closing of a
Qualified Equity Offering, $100,000 due and payable on the one year anniversary
after the closing of a Qualified Equity Offering (the “Anniversary”), $150,000
due and payable 180 after the Anniversary and $650,000 due and payable on the
two year anniversary after the closing of a Qualified Equity Offering. For
purposes hereof, a “Qualified Equity Offering” shall mean a private equity
offering of the capital stock of the Company pursuant to an effective
registration statement under the Securities Act of 1933, as amended, other than
pursuant to a registration statement on Form S-4 or Form S-8 or any successor or
similar form, in each case in which the proceeds to the Company are not less
than $100,000,000, before deduction of underwriting commissions, placement agent
fees or similar charges, and other offering expenses.

16